DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to priority of PRO 62/715,655 on 8/7/2018 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 12/5/2020. It has been annotated and considered.

Allowable Subject Matter
Claims 2-24 are allowed.
The following is an examiner’s statement of reasons for allowance: After searching, the closest prior art were Breazeal et al. (US Publication 20180229372 hereinafter Breazeal) and Sakai (US Publication 20180281196 hereinafter Sakai). Breazeal discloses a socio-emotive-cognitive architecture robot control system. While disclosing many of the high level methods claimed by the Applicant, Breazeal does not explicitly teach specifically identifying and storing each human interaction, and determining whether to adjust behaviors specifically on each human interaction. Rather, it depends more so on probability distributions for example. Similarly, Sakai discloses a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/HARRY Y OH/Primary Examiner, Art Unit 3666